Citation Nr: 1647429	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Garrett M. Condon, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1975 to April 1978.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in November 2014 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In its November 2014 remand, the Board directed the AOJ to (1) obtain outstanding VA medical records from July 2012 to present; (2) request the Veteran authorize the release of private treatment records from June 2014 to present, to include those from Dr. S. N.; (3) ask the Veteran to submit any private opinions in his possession relevant to his claims; (4) obtain an addendum from the March 2009 VA examiner as to the severity of the Veteran's service-connected disabilities and their effect on his ability to function independently; and (5) readjudicate the claims.

The AOJ obtained outstanding VA medical records in December 2014, October 2015, and May 2016.  The AOJ mailed the Veteran a VA Form 21-4142 to authorize the release of private records, which the Veteran submitted in December 2014.  However, the Veteran did not sign the VA Form 21-4142, and it was rejected by the Private Medical Record Contractor.  A notation in VBMS indicates that the AOJ requested the Veteran complete and sign another VA Form 21-4142.  A February 2015 VA Form 21-2507 - Request for Physical Examination suggests the Veteran informed VA of a new mailing address after the December 2014 VA Form 21-4142 was rejected.  Although the AOJ sent letters to the Veteran on March 3, 2015 and March 27, 2015, requesting he return a signed VA Form 21-4142, these letters were mailed to the Veteran's old address.  

The Board further observes that VA medical records dated in 2015 and 2016 indicate the Veteran had a new primary care provider, Dr. F. A.  Records from Dr. F. A. have not been obtained.  Additionally, there appear to be outstanding private records that were scanned into VistA imaging but not associated with the claims file.  These include clinic notes from the Louisiana Institute of Physical Medicine and Rehabilitation, dated from June 2013 through February 6, 2014; a March 21, 2014 Interventional Pain Institute encounter and procedures note; NeuroMedical Center clinic records, dated from April 11, 2014 to May 13, 2014; a June 19, 2014 NeuroMedical Center evaluation study; a July 21, 2015 NeuroMedical Center clinic follow-up visit; and radiology consultation results from an unknown provider, possibly Baton Rouge Radiology.  VA medical records also indicate the Veteran received physical therapy services from Peake Performance; however, records from this provider have not been associated with the claims file.  Given the presence of relevant, outstanding records and that the prior mailings of the VA Form 21-4142 were sent to an outdated address, the AOJ should resend the Veteran such forms and request he authorize the release of any outstanding private treatment records.  Additionally, the AOJ should associate any outstanding VA medical records, including those scanned into VistA, with the claims file.

With respect to the addendum request, the March 2009 examiner or an appropriate substitute was asked to state whether the Veteran's service-connected disabilities resulted in any of the following: loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss or loss of use of one lower extremity together with organic disease or injury so as to affect functions of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; loss of use of one lower and one upper to affect balance or propulsion; loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; need for regular aid and attendance of another person; or render the Veteran housebound.  

The examiner was also asked to specifically note whether due to his service-connected disabilities, the Veteran was: unable to dress or undress; unable to keep himself clean and presentable; unable to adjust a prosthetic device that is in frequent need of adjustment; unable to feed himself due to loss of coordination of upper extremities or extreme weakness; unable to attend the wants of nature; and whether the Veteran has physical or mental incapacity due to his service-connected disabilities that requires care or assistance on a regular basis to protect him from the hazards or dangers of his daily environment.  The examiner was asked to provide a complete rationale for all opinions expressed, and provide the reasoning for being unable to reach any opinion without resorting to speculation.

The Veteran was afforded VA psychiatric, wrist, ankle, and peripheral nerve examinations in June and July 2015.  In a July 2015 rating decision, the AOJ granted the Veteran service connection for right upper extremity neuropathy, rated as 40 percent disabling from December 19, 2014.  

In an October 2015 statement, a VA clinician stated the Veteran would benefit from a new evaluation of all his service-connected conditions as his last examinations were performed 6 years prior, despite the completion of the VA examinations in June and July 2015.  The AOJ provided the Veteran new VA examinations in November 2015, though the conducting examiner indicated that the Veteran's conditions had not changed since the earlier 2015 evaluations.  

The Veteran was afforded a VA aid and attendance examination in April 2016.  After evaluating the Veteran, the clinician noted that the Veteran needed assistance with activities of daily living and was essentially confined to his domicile due to his "complex medical conditions."  The clinician noted that the Veteran's service-connected ankle disabilities affected his gait and balance and that he needed a wheelchair, cane, and walker, but also that it was not possible without speculation to differentiate between the impact of the Veteran's service-connected disabilities and nonservice-connected disabilities.  Similarly, the clinician found that the Veteran's ulnar and median neuropathy of the right upper extremity affected his ability to perform independent activities of daily living, but could not distinguish between the effect of the Veteran's service-connected and nonservice-connected disabilities without resorting to speculation.  The clinician's explanation for not being able to reach an opinion was that "the body is complex and highly integrated."  

The Court of Appeals for Veterans Claims (the Court) has held that when an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to opine on questions of diagnosis and etiology is not the initial impression of an uninformed examiner, but is an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court also stated that if an opinion cannot be rendered without resorting to mere speculation, that conclusion is insufficient if the examiner does not explain the basis for that opinion or the basis is not otherwise apparent from the record.  Here, the examiner's mere statement that the body is a complex and highly integrated system is insufficient response to the Board's requested opinions; thus remand for additional clarification is necessary.

Moreover, the examiner's discussion of the aid and attendance factors found at 38 C.F.R. § 3.352(a) (2015) included discussion of nonservice-connected conditions, contrary to the Board's November 2014 remand directive.  The Board notes the Veteran submitted two aid and attendance examination reports dated in November 2015; however, these reports also considered nonservice-connected conditions.  Thus, remand is necessary for the requisite clarification.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected disabilities, including Dr. F. A., Louisiana Institute of Physical Medicine and Rehabilitation, NeuroMedical Center, and Peake Performance.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all VA treatment records for the Veteran dated from April 2016 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  After completing the foregoing development, forward the Veteran's claims file to an appropriate clinician for an opinion as to whether the **Veteran's service connected disabilities alone** (status-post fracture, right wrist, with carpal tunnel syndrome; chronic pain disorder with major depressive disorder; ulnar and median neuropathy of the right upper extremity; status-post right ankle sprain; residuals of left ankle sprain; and residual scar, carpal tunnel syndrome release) involve:

(a) Loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
(b) Loss or loss of use of one lower extremity together with organic disease or injury so as to affect functions of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
(c) Loss of use of one lower and one upper to affect balance or propulsion;
(d) Loss or permanent loss of use of one or both feet;
(e) Loss or permanent loss of use of one or both hands;
(f) Need for regular aid and attendance of another person;
(g) Render the Veteran housebound.

The clinician is also asked to specifically note whether, **due to the Veteran's service-connected disabilities alone**, he is (without assistance): (i) unable to dress or undress; (ii) unable to keep himself clean and presentable (e.g., bathe); (iii) unable to adjust a prosthetic device that is infrequent need of adjustment; (iv) unable to feed himself due to loss of coordination of upper extremities or extreme weakness; (v) unable to attend the wants of nature; and (vi) whether the Veteran has physical or mental incapacity due to his service-connected disabilities that requires care or assistance on a regular basis to protect him from the hazards or dangers of his daily environment.

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) (2015), as being held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination of loss of use is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of aa foot, could be accomplished equally well by an amputation stump with prosthesis.

A complete rationale should be provided for each opinion or conclusion.  If the clinician determines that an opinion or conclusion cannot be made without resort to mere speculation, the clinician should explain why.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the addendum report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




